Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	
DETAILED ACTION

This communication is in response to: Application filed on 05/19/2019
Claims 1-20 are pending claims.
This application is a continuation of Application# 13/427,507 filing date 03/22/2012 which has a 
Provisional# 61/468,860 filing date 03/29/2011.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al., US PG PUB# 2011/0297658 A1 (hereinafter Peters) in view of Niedereder et al., US PG PUB# 2004/0232128 A1 (hereinafter Niedereder).
As for independent claim 1:
Peters shows a welding system, comprising: 
a welding torch (0003 and 0028, see welding and hot filler wire feeder); 
a base unit configured to supply the welding torch with a pulsed electrical current for producing a welding arc between the welding torch and a work piece (0027-0028 and 0037, see base unit with pulsed power producing welding arc); 
While Peters shows a welding system, Peter does not specifically show control circuitry configured to detect signals relating to the pulsed electrical current and to store in memory a pulsed waveform based on the signals as an idealized pulsed waveform. In the same field of endeavor, Niedereder teaches control circuitry configured to detect signals relating to the pulsed electrical current and to store in memory a pulsed waveform based on the signals as an idealized pulsed waveform in 0063. In the cited section Niedereder teaches a control circuity and store in memory a pulsed waveform. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the welding system of Peters to incorporate the teaching of Niedereder, thus allow the user to selects a plurality of welding programs (Niedereder, 0063).
As for dependent claim 5:Peters – Niedereder suggests the welding system of claim 1, comprising an operator interface having an input device, wherein activation of the input device adjusts a pulsed waveform difference threshold (Peters shows adjustments and parameters in 0061; see interface in Figures 3 and 4 in Niedereder, 0063).As for dependent claim 6:Peters – Niedereder suggests the welding system of claim 1, comprising an operator interface having an input device, wherein the control circuitry stores the idealized pulsed waveform in the memory based on activation of the input device (see Peters Figures 4 and 5 and 0041-0042; see interface in Figures 3 and 4 in Niedereder, 0062 and 0063).As for dependent claim 7:Peters – Niedereder suggests the welding system of claim 1, wherein the pulsed waveform is a power waveform (see Figure 4 and 0041 where Peters show waveform; see parameter in 0060 Niedereder)As for dependent claim 8:Peters – Niedereder suggests the welding system of claim 1, wherein the pulsed waveform is a voltage waveform (see Figure 4 and 0041 where Peters show voltage waveform; see parameter in 0060 Niedereder).As for dependent claim 9:Peters – Niedereder suggests the welding system of claim 1, wherein the pulsed waveform is a current waveform (see Figure 4 and 0041-0042 where Peters show waveform; see parameter in 0060 Niedereder).As for independent claim 10:Claim 10 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 15:Peters – Niedereder suggests the method of claim 11, comprising receiving a command to store the idealized pulsed waveform via an operator interface (see Peters Figures 4 and 5 and 0041-0042; see Niedereder, 0062 and 0063).
As for dependent claims 16:Peters – Niedereder suggests the method of claim 11, comprising receiving a command to store the idealized pulsed waveform via control circuitry (see Peters Figures 4 and 5 and 0041-0042; see Niedereder, 0062 and 0063).As for dependent claims 17-19:Claims 17-19 contain substantial subject matter as claimed in claims 7-9 and are respectfully rejected along the same rationale.

Allowable Subject Matter
Claims 2-4, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175